NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



CLIFFORD WAYNE DAVIS,                         )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D16-3165
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed February 8, 2019.

Appeal from the Circuit Court for Lee
County; Bruce E. Kyle, Judge.

Keith W. Upson of The Upson Law Group,
P.L., Naples (withdrew after briefing), for
Appellant.

Ashley Brooke Moody, Attorney General,
Tallahassee, and C. Todd Chapman,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.



CASANUEVA, VILLANTI, and ATKINSON, JJ., Concur.